29 So. 3d 1241 (2010)
Herman CARRIER, Individually and in His Capacity as the Administrator of The Estate of his Minor Child, Herman Blake Carrier, and his Wife, Wendy Wallace Carrier
v.
CITY OF AMITE and Bell Sports, Inc. and Sears Roebuck and Co.
No. 2010-CC-0007.
Supreme Court of Louisiana.
March 12, 2010.


*1242 ORDER
The court hereby informs the parties that it has granted certiorari in this matter. The court has selected this case for possible resolution by summary disposition and per curiam opinion.
Pursuant to Supreme Court Rule VIII, § 5, it is ordered that oral argument be limited to fifteen minutes for each side. During argument, the court may, at its discretion, grant the parties additional time.
/s/ Greg G. Guidry
*1243